                                                        Case 3:20-cv-00424-CAB-AGS Document 3-1 Filed 04/09/20 PageID.38 Page 1 of 1


                                                          David, Lara v. Germ-X (Vi-Jon, Inc.)
                                                    1     Case No.: 3:20-cv-00424-CAB-AGS
                                                          United States District Court, Southern District of California
                                                    2
                                                    3
                                                                                          CERTIFICATE OF SERVICE
                                                    4
                                                    5     I, Emily Torromeo, the undersigned, declare as follows:

                                                    6     I am over the age of eighteen years and not a party to the case. I am employed in the County
                                                    7     of San Diego, California where the mailing occurs: My business address is 2221 Camino Del
                                                          Rio South, Suite 101, San Diego, CA 92108. I am readily familiar with our business’ practice
                                                    8     of collecting, processing and mailing of correspondence and pleadings for mail with the
                                                          United Postal Service.
                                                    9
                                                   10     On the date below I electronically filed with the Court through its CM/ECF program, which
                                                          will electronically mail notice to all attorneys of record in said case through the same
                                                   11     program, the following document(s):
KAZEROUNI LAW GROUP, APC




                                                   12
                                                          • NOTICE OF VOLUNTARY DISMISSAL OF ACTION WITHOUT PREJUDICE
                           SAN DIEGO, CALIFORNIA




                                                   13
                                                                [X] ELECTRONICALLY, Pursuant to the CM/ECF System, registration as a CM/ECF
                                                   14
                                                                user constitutes consent to electronic service through the Court’s transmission facilities.
                                                   15           The Court’s CM/ECF system sends an email notification of the filing to the parties and
                                                                counsel of record listed above who are registered with the Court’s CM/ECF system.
                                                   16
                                                   17
                                                          I declare under penalty of perjury under the laws of the State of California that the foregoing
                                                   18     is true and correct. Executed on Thursday, April 9, 2020, at San Diego, California.

                                                   19
                                                   20
                                                   21                   Emily Torromeo
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                            _________________________________________________________________________________________________

                                                                                               CERTIFICATE OF SERVICE
